               Case 14-50333-btb          Doc 437       Entered 12/11/18 23:10:02            Page 1 of 1
NVB 9037 (Rev. 2/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−14−50333−btb
                                                                 CHAPTER 7
 ANTHONY THOMAS

 WENDI THOMAS
                                                                 NOTICE OF FILING OFFICIAL
                                     Debtor(s)                   TRANSCRIPT AND OF DEADLINES
                                                                 RELATED TO RESTRICTION AND
                                                                 REDACTION




NOTICE IS GIVEN that a transcript has been filed on December 11, 2018 as referenced in the following document:


436 − Transcript regarding Hearing Held on 11/02/18. The transcript may be viewed at the Bankruptcy Court Clerk's
Office. For additional information, you may contact the Transcriber Access Transcripts, LLC, Telephone number
855−873−2223. Purchasing Party: Anthony Thomas. Redaction Request Due By 01/2/2019. Redacted Transcript
Submission Due By 01/11/2019. Transcript access will be restricted through 03/11/2019. (ACCESS TRANSCRIPTS,
LLC)


The deadline for filing a Request for Redaction is January 2, 2019.

If a Request for Redaction is filed, the redacted transcript is due January 11, 2019. If no such request is filed, the
transcript may be made available for remote electronic access upon expiration of the restriction period, which is
March 11, 2019, unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber, or you may view the
document at the clerk's office public terminal. The transcriber's contact information is available on the case docket, or
by calling the Help Desk at 1−866−232−1266. You may review the court's transcript policy on its web site:
www.nvb.uscourts.gov.



Dated: 12/11/18


                                                              Mary A. Schott
                                                              Clerk of Court
